DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group II, claims 30-33, in the reply filed on 11/4/21 is acknowledged.  New claims 35-46 read on the elected invention.
Claims 30-33 and 35-46 are currently pending and under examination.
 Claim Rejections - 35 USC § 112-Deposit information
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification lacks complete deposit information for the deposit of the bacterial strains recited in claims 35-39.  Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the 
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;



	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.

.Claim Rejections - 35 USC § 112-2nd paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 36-39, 41, 42, 44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36-39, 41, 42, 44 and 46 use the term “preferably”.  The term is indefinite because it is ambiguous and the intended scope of these claims is unclear.  The claims are being interpreted to include substances which are not the ‘preferred embodiment’.  Please also see the deposit requirements above for the ‘bacteria listed as ‘preferably’.  Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 30-33, 35, 37, 39-44 and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al (US Patent No. 9,610,307).
Berry et al teach probiotic compositions in methods to reduce inflammation in the gastrointestinal tract of a subject.  Paragraph [0276] provides methods for reducing inflammation in a subject in need thereof, the method comprising administering a pharmaceutical composition of the invention to thereby reduce inflammation in the subject. In some embodiments, the immune response is against a microorganism. In some embodiments, the subject has an autoimmune or inflammatory disorder. In some embodiments, the autoimmune or inflammatory disorder is selected from the group consisting of graft-versus-host disease (GVHD), an inflammatory bowel disease (IBD), ulterative colitis, Crohn's disease, multiple sclerosis (MS), systemic lupus erythematosus (SLE), type I diabetes, rheumatoid arthritis, Sjogren's syndrome, and Celiac disease. In an exemplary embodiments, the autoimmune or inflammatory disorder is GVHD. In another exemplary embodiment, the autoimmune or inflammatory disorder is IBD (intestinal bowel disease). In yet another exemplary embodiment, the autoimmune or inflammatory disorder is ulcerative colitis. In an exemplary embodiment, the autoimmune or inflammatory disorder is Crohn's disease. In another exemplary embodiment, the autoimmune or inflammatory disorder is multiple sclerosis (MS). In yet another embodiment, the autoimmune or inflammatory disorder is systemic lupus erythematosus. In an exemplary embodiment, the autoimmune or inflammatory 
The bacteria used in the compositions comprise two or more bacterial species listed in table 1, table 1A, table 1B, table 1C, table 1D, table 1E or table 1F.  The different species of bacteria in Table 1 comprise Megamonas funiformis and table1A recites Anaerofustis stercorihominis.  Since the possible combination of the two bacteria in the instant claims are choices that are specifically recited in Berry et al, the prior art anticipates the claims.  Berry et al teach the compositions may contain just two different types of bacteria or many more.  See paragraph [0194].  The activities recited in claims 31-33 would inherently function with the same composition.  Further, Berry et al also provides compositions which may also have Lactobacillus acidophilus and L.gasseri and Roseburia insulinivorans.  Although Berry et al do not specifically recite that the Megaformis funifrom is AF24-28AC and the Anaerofustis stercorihominis is AM25-6 as recited in instant claim 35, the disclosed strains of the prior art reference appear to be identical to Applicants' claimed strains given the identity of the source and possessing the same function for treating and/or preventing inflammation-related diseases, included ulcerative colitis. Since the Patent Office does not have the facilities for examining and comparing Applicant's strains with the strains of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the In re Best, 195 USPQ 430, 433 (CCPA 19&&).
Berry et al teach that the compositions may also comprise prebiotics or probiotics. Paragraph [0079] teaches that the prebiotics may include complex carbohydrates, amino acids, peptides, minerals, or other essential nutritional components for the survival of the bacterial composition. Prebiotics include, but are not limited to, amino acids, biotin, fructooligosaccharide, galactooligosaccharides, hemicelluloses (e.g., arabinoxylan, xylan, xyloglucan, and glucomannan), inulin, chitin, lactulose, mannan oligosaccharides, oligofructose-enriched inulin, gums (e.g., guar gum, gum arabic and carregenaan), oligofructose, oligodextrose, tagatose, resistant maltodextrins (e.g., resistant starch), trans-galactooligosaccharide, pectins (e.g., xylogalactouronan, citrus pectin, apple pectin, and rhamnogalacturonan-I), dietary fibers (e.g., soy fiber, sugarbeet fiber, pea fiber, corn bran, and oat fiber) and xylooligosaccharides.  Paragraphs [139] and [140] teach the additional use of antioxidants and viability substances, such as Vitamin C and Vitamin E. 
Paragraph [0221] teaches that the pharmaceutical compositions may be incorporated into a therapeutic food. In some embodiments, the therapeutic food is a ready-to-use food that optionally contains some or all essential macronutrients and micronutrients. In another embodiment, the compositions are incorporated into a supplementary food that is designed to be blended into an existing meal. In one embodiment, the supplemental food contains some or all essential macronutrients and micronutrients. In another embodiment, the bacterial compositions disclosed are blended with or added to an existing food to fortify the food's protein nutrition. 
Paragraph [0223] teaches that the pharmaceutical compositions, with or without one or more prebiotics, are generally formulated for oral or gastric administration, typically to a mammalian subject. In particular embodiments, the composition is formulated for oral administration as a solid, semi-solid, gel, or liquid form, such as in the form of a pill, tablet, capsule, or lozenge. In some embodiments, such formulations contain or are coated by an enteric coating to protect the bacteria through the stomach and small intestine.  Paragraph [0295-0298] teaches the concentrations of bacteria in the compositions consistent with that in claim 46.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al (US Patent No. 9,610,307) in view of  Felton et al (Expert Opinion on Drug Delivery. 10 (4): 421–35) and https://en.wikipedia.org/wiki/Film_coating#:~:text=The%20thickness%20of%20such%20a,applied%20in%20orally%2Dadministered%20pharmaceuticals.
 film coating which is a thin polymer-based coat applied to a solid pharmaceutical dosage form such as a tablet. The thickness of such a coating is typically between 20-100 µm.  Film coatings are frequently applied in orally-administered pharmaceuticals. The motivation for applying film coatings to dosage forms range from cosmetic considerations such as color, gloss and branding, improving the shelf life by providing a protective barrier between the drug and the surrounding environment, and making the dosage form easier to swallow. They may also be used to delay or augment the delivery and uptake of medications, such as in modified- or sustained-release dosage, or delay release and uptake until the medication passes through the stomach, as in enteric coatings.
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that the enteric coating could be in the preferred range of claim 45 since that range is typical in size of enterically coated compositions.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Zou et al teach methods for treating ulcerative colitis by administering Megamonas funiformis and the M.funiformis is recites as AF24-28AC with a deposit number of GDMCC 60093 in patented claim 2 which is the same strain recited in instant claim 35.  The composition may further comprise probiotics and/or prebiotics. Berry et al teach probiotic compositions in methods to reduce inflammation in the gastrointestinal tract of a subject.  See Paragraph [0276]  However, the claims do not specifically recite that Anaerofustis sterocorihominis is also part of the composition.
Berry et al teach a method of treating ulcerative colitis by administering a composition comprising M.funiformis which may also include Anaerofustis sterocorihominis.  The bacteria used in the compositions of Berry may comprise one, two or more bacterial species listed in table 1, table 1A, table 1B, table 1C, table 1D, table 1E or table 1F.  The different species of bacteria in Table 1 comprise Megamonas funiformis and table1A recites Anaerofustis stercorihominis. The patented claims use the open language ‘comprising’ which allows for additional ingredients and since Berry et al teaches that A.sterocorihominis is beneficial in treating ulcerative colitis it would be obvious for one of ordinary skill to include it in the compositions.
Allowable Subject Matter
11.	Claims 36 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Claims 36 and 38 and free of the prior art, but remain rejected under 112 1st and 2nd paragraph. The Genus Butyribacter and the species Butyribacter intestini are not described in the prior art and are newly discovered bacteria.  The bacteria are first described in Zou et al (Syst Appl Microbiol 2021 May;44(3):126201.  doi: 10.1016/j.syapm.2021.126201. Epub 2021 Mar 30) which is by one of the inventors.  The bacterium Collinsella shenzhenensis is first described in Qin et al (Microorganisms.  2019 Mar 13;7(3):78. doi: 10.3390/microorganisms7030078) by some of the inventors.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	1/25/22